UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      December 10, 2010
                                No. 09-3031

                                 United States of America

                                             v.

                                 Jerry Whitfield, Appellant

                            (D.N.J. No. 1-08-cr-00685-001)

Present:       BARRY, CHAGARES, and VANASKIE, Circuit Judges

               1.    Motion by Appellee to Reissue the Not Precedential Opinion” in this
                     Case as Precedential;

               2.    Response by Appellant in Opposition to Motion to Publish and
                     Render Opinion in Captioned Case Precedential;

               3.    Reply by Appellee to Appellant’s Response to Motion to Reissue the
                     Not Precedential Opinion in this Case as Precedential.

                                                          Respectfully,
                                                          Clerk/slc

_________________________________ORDER________________________________
The foregoing motion is GRANTED.

                                          By the Court,

                                          /s/Maryanne Trump Barry
                                          Circuit Judge
Dated:         January 6, 2011
SLC/cc:        Norman Gross
               George S. Leone
               Maggie F. Moy